PER CURIAM.
We affirm this Anders1 appeal but do so without prejudice to the appellant filing a timely rule 3.850 motion to address the claim raised in her pro se initial brief, which, from the record, appears to have merit but which has not been preserved for this appeal.2
AFFIRMED.
BENTON, WETHERELL, and ROWE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).


. We further note that the 10-year sentence imposed for the third-degree felony in 14-CF-2478 is illegal because it exceeds the statutory *1019maximum. This issue has also not been preserved for this appeal.